TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 30, 2021



                                      NO. 03-20-00073-CV


                               Kirk Wayne McBride, Appellant

                                                v.

          Pamela Theilke, Michael Arellano, Texas Board of Pardons and Paroles,
                    David Gutierrez, and Rachel Alderete, Appellees




        APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND KELLY
                 AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment signed by the trial court on January 8, 2020. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible

error in the judgment. Therefore, the Court affirms the trial court’s judgment. Because appellant

is indigent and unable to pay costs, no adjudication of costs is made.